DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-9 are pending before the Office for review.
(2)
Claim Objections
Claim 1 is objected to because of the following informalities:  “consist of” should be “consisting of a”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Applicant should use subscripts correctly and consistently for the recited chemical formulas.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “glass or quartz or plastic” should be “glass, quartz or plastic”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “micrometerrs" is misspelled.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “nontransparent electrode” should be “the nontransparent electrode”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “Ag or Cu or Al or a ceramic material or carbon nanotubes” should be “Ag, Cu, Al, ceramic material or carbon nanotubes”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the selectively conducting p- and n-type transport layers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the heterojunction boundaries and metal/semiconductor contacts" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “e.g.” and lists possible cations for the perovskite.  It’s not clear if this list is exemplary or limiting.  It’s also unclear whether the parenthetical defines optional or required materials.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 2-9 are rejected due to their dependency on claim 1.
Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Each of claims 5-9 define Tx as predominantly a various combination of OH-, O- or F-, wherein a numerical range is also presented as a parenthetical.  It’s unclear whether the numerical range is required or optional given that “predominantly” would appear to require at least 51% or other values based on how many components are recited for Tx.  
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., Small, 2018, 14, 1802738 in view of Mali et al., Nanoscale, 2016, 8, 10528-10540.
With respect to claims 1, 2 and 4, Guo teaches a thin-film hybrid photoconverter in the form of a perovskite solar cell with a 2D MXene additive incorporated therein (Abstract), wherein the device consists of a transparent electrode (ITO or SnO2) and a perovskite photoactive layer having the structure CH3NH3PbI3.  Abstract and Figure 3.
Guo is silent as to the entire configuration of the photoconverter.
However, Mali, which deals with perovskite solar cells, teaches a perovskite device structure consisting of a transparent glass substrate, ITO, a p-type transport layer, the photoactive layer, an n-type transport layer and a non-transparent electrode made of aluminum.  Scheme 1 and Figure 1.  Mali teaches the transport layers boost the power conversion efficiency of the device.  Abstract.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Guo’s device to incorporate transport layer and the electrode configuration taught by Mali because Mali teaches doing so increases the photoelectric conversion efficiency of the device.
3C2Tx MXene, wherein T is O-, OH- or F-, is incorporated into the photoactive layer to accelerate the charge transfer, which leads to a 12% enhancement of device performance.  Abstract, Page 3 of 8, First Column and Figure 3.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the MXene material at all the heterojunction boundaries and metal/semiconductor contacts because Guo teaches doing so leads to a 12% enhancement of the device performance.
Finally, regarding the thickness of the MXene layers, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).  In this case, Guo teaches the MXene improves device performance independent of its thickness, meaning the recitation of relative dimensions does not define a patentable distinction.
With respect to claim 3, although Guo and Mali, as combined above, are explicitly silent as to the thickness of the glass substrate, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).  In this case, the substrate performs a support and light transmitting function independent of its thickness.
With respect to claims 5, 6, 7, 8 and 9, modified Guo teaches the MXene materials can be tuned by suitable modification of their surface chemistry, which substantially render 
(5)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. (U.S. Publication No. 2017/0088429) teaches MXene materials with a thickness to about 100 nm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759